SHARP, Judge.
Hillyer appeals his sentences and convictions for resisting arrest with violence,1 and battery upon a law enforcement officer.2 We affirm except for that portion of the judgment which imposes 137 hours of community service pursuant to section 27.-3455(1). At the time Hillyer was sentenced on December 16, 1986, section 27.3455(1) was amended (effective October 1, 1986) to delete the possible imposition of community service. Accordingly, we strike that part of the judgment. Cf. Vetzel v. State, 511 So.2d 739 (Fla. 5th DCA 1987).
AFFIRM; STRIKE PART OF SENTENCE.
UPCHURCH, C.J., and DAUKSCH, J., concur.

. § 843.01, Fla.Stat. (1985).


. § 784.07, Fla.Stat. (1985).